Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr-03-2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 sets forth that the cover comprises four slits: three vertical slits that define the opening for allowing a headrest to pass there-through, and a securable slit with unsecured and closed orientations. The written description fails to recite the limitations “horizontal line” and “vertical slit”, and it does not designate any of the features shown as a “securable slit” (¶ 7, 56). Accordingly, Figure 10 is relied upon for providing support to claim 1. Figure 10 shows a flap (310), and a horizontal line with two vertical slits on one side and a single vertical slit (313) on an opposite side, wherein the single vertical slit meets the horizontal line between the two vertical slits.  Figure 10 does not show the “securable slit” recited. Since original claim 1 and paragraphs 7 and 56 disclose the cover comprising a “securable slit”, then the recitation alone is not new matter. However, the specification does not disclose the cover comprising two vertical slits on one side of a horizontal line, and a single vertical slit on an opposite side of the horizontal line, and a securable slit.
Therefore, the limitations “the opening comprising a horizontal line opening bordered on one side by two vertical slits configured to accommodate two posts joining the headrest to the seat and on a second side by a single vertical slit joining the horizontal line at a location between the two vertical slits” and “the backrest cover has a securable slit provided therein”, which set forth four distinct slits, are still considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 defines the headrest “opening” as comprising “two vertical slits” that are configured to accommodate two headrest posts (lines 4-5). The claim also recites that a securable slit is provided in the cover for accommodating the headrest posts in its closed orientation. This claim fails to clearly define how the three slits are structurally configured such that they all function to accommodate the two headrest posts. In other words, the claim fails to clearly and positively set forth the structure of the securable slit and the structural cooperative relationship between the securable slit and the parts of the opening; namely the two vertical slits, the horizontal line opening, and the single vertical slit.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 (a) and (b) as set forth in this Office action.
Claims 7-20 are allowed.

Response to Arguments
The amendments to claim 1 did not render the claims definite, as explained in the 112 rejections above. It is noted that claims 7 and 15, which set forth the vertical slits and horizontal line of the opening and not a securable slit, were not rejected for reciting new matter. The Office suggests clearly defining the securable slit as it relates to the vertical slits and horizontal line of the opening, since that lack of definition appears to be the root of the indefiniteness of claim 1.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636